 
Exhibit 10.2


(Tier 2 Form of Agreement)


MANAGEMENT CONTINUITY AGREEMENT


THIS MANAGEMENT CONTINUITY AGREEMENT (this “Agreement”) is made and entered into
as of the ____ day of __________­­­­­­________, ____, by and between LOWE’S
COMPANIES, INC., a North Carolina corporation (the “Company”), and
_________________ (“Executive”).


WHEREAS, the Company desires to enter into this Agreement to (i) assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company, (ii) diminish the inevitable distraction of Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
in Control, (iii) encourage Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change in
Control, and (iv) provide Executive with compensation and benefits arrangements
upon a Change in Control which ensure that the compensation and benefits
expectations of Executive will be satisfied and which are competitive with those
of other corporations,


NOW THEREFORE, in order to accomplish these objectives, the Company and
Executive agree as follows:


1.           Certain Definitions.


(a)           The “Effective Date” shall mean the first date during the Change
in Control Period (as defined in Section 1(b)) on which a Change in Control (as
defined in Section 2) occurs.  Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if Executive’s employment
with the Company is terminated prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Executive that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.


(b)           The “Change in Control Period” shall mean the period commencing on
the date hereof and ending on the first anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as a “Renewal Date”),
unless previously terminated, the Change in Control Period shall be
automatically extended so as to terminate one year from the Renewal Date, unless
at least 60 days prior to a Renewal Date the Company shall give notice to
Executive that the Change in Control Period shall not be so extended.
 
 

--------------------------------------------------------------------------------



 
2.           Change in Control.  For the purposes of this Agreement, a “Change
in Control” shall mean:


(a)           individuals who, at the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the Exchange Act (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Exchange Act and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director;


(b)           any person becomes a “beneficial owner” (as defined in Rule 13d- 3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this subparagraph (b) shall not be deemed to be a Change in Control of the
Company by virtue of any of the following acquisitions:  (i) an acquisition
directly by or from the Company or any affiliated companies; (ii) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated companies, (iii) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subparagraph (c) below); or


(c)           the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company’s shareholders, whether for
such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale:  (i) more
than 60% of the total voting power of (A) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (B)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (ii) no person (other than (A)
 
 

--------------------------------------------------------------------------------


 
 
the Company, (B) any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation, or (C) a
person who immediately prior to the Reorganization or Sale was the beneficial
owner of 25% or more of the outstanding Company Voting Securities) is the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (iii) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (i),
(ii) and (iii) above shall be deemed to be a “Non-Qualifying Transaction”).


3.           Employment Period.  The Company hereby agrees to continue Executive
in its employ, and Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”).


4.           Terms of Employment.


(a)           Position and Duties.


(i)           During the Employment Period, (A) Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.


(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to Executive hereunder, to use Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.
 
 

--------------------------------------------------------------------------------



 
(b)           Compensation.


(i)           Base Salary.  During the Employment Period, Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid at a
monthly rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to
Executive by the Company and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the Effective Date
occurs.  During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to Executive prior
to the Effective Date and thereafter at least annually.  Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement.  Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased.  As used in this Agreement, the
term “affiliated companies” shall include any company controlled by, controlling
or under common control with the Company.


(ii)           Annual Bonus.  In addition to Annual Base Salary, Executive shall
be awarded, for each fiscal year ending during the Employment Period, an annual
bonus opportunity (the “Annual Bonus”) at least as favorable as that to which he
would have been entitled under the annual bonus plan of the Company in effect
for the last year prior to the Effective Date (annualized in the event that
Executive was not employed by the Company for the whole of such fiscal year)
(the “Recent Annual Bonus”).  Each such Annual Bonus shall be paid in a single
lump sum in cash at a time determined by the Company but in no event later than
2-½ months after the end of the fiscal year for which the Annual Bonus is
awarded, unless Executive shall elect to defer the receipt of such Annual Bonus.


(iii)           Incentive, Savings and Retirement Plans.  During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies (“Peer Executives”).


(iv)           Welfare Benefit Plans.  During the Employment Period, Executive
and/or Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under the welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription drug, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) (“Welfare Plans”) to the extent applicable
generally to Peer Executives.


(v)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the policies, practices and procedures of the
Company and its affiliated companies to the extent applicable generally to Peer
Executives.


(vi)           Fringe Benefits.  During the Employment Period, Executive shall
be entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company and its affiliated companies with respect to Peer
Executives.
 
 

--------------------------------------------------------------------------------



 
5.           Separation from Service.


(a)           Death, Retirement or Disability.  Executive’s employment shall
terminate automatically upon Executive’s death or Retirement (pursuant to the
definition of Retirement set forth below) during the Employment Period.  For
purposes of this Agreement, “Retirement” shall mean Executive’s voluntary
separation from service on or after the later of (i) 90 days after Executive has
provided written notice to the Company’s corporate secretary of his decision to
retire, or (ii) Executive’s attainment of age 60 (but shall not include
Executive’s voluntary termination after he has been given notice that he may be
terminated for Cause).  If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate Executive’s employment.  In such event, Executive shall separate from
service with the Company effective on the 30th day after receipt of such notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  For purposes of this Agreement, “Disability”
shall mean mental or physical disability as determined by the Board in
accordance with standards and procedures similar to those under the Company’s
employee long-term disability plan, if any.  At any time that the Company does
not maintain such a long-term disability plan, Disability shall mean any illness
or other physical or mental condition of Executive that renders Executive
incapable of performing his customary and usual duties for the Company, or any
medically determinable illness or other physical or mental condition resulting
from a bodily injury, disease or mental disorder which, in either case, has
lasted or can reasonably be expected to last for at least 180 days out of a
period of 365 consecutive days.  The Board may require such medical or other
evidence as it deems necessary to judge the nature and permanency of Executive’s
condition.


(b)           Cause.  The Company may terminate Executive’s employment during
the Employment Period for Cause.  For purposes of this Agreement, “Cause” shall
mean:


(i)           the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness and specifically
excluding any failure by Executive, after reasonable efforts, to meet
performance expectations), after a written demand for substantial performance is
delivered to Executive by the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Board or Chief
Executive Officer believes that Executive has not substantially performed
Executive’s duties, or


(ii)           the willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.


For purposes of the definition of Cause, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the
 
 

--------------------------------------------------------------------------------


 
 
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.  The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.


(c)           Good Reason.  Executive’s employment may be terminated by
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean:


(i)           the assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 4(a) of this Agreement, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;


(ii)           any failure by the Company to comply with any of the provisions
of Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;


(iii)          the failure by the Company (A) to continue in effect any
compensation plan in which Executive participates as of the Effective Date that
is material to Executive’s total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or (B) to continue Executive’s participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
Executive’s participation relative to Peer Executives;


(iv)          the Company’s requiring Executive, without his consent, to be
based at any office or location more than 35 miles from the office or location
at which Executive was based on the date immediately prior to the Effective
Date, or to travel on Company business to a substantially greater extent than
required immediately prior to the Effective Date;


(v)           any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement; or


(vi)          any failure by the Company to comply with and satisfy
Section 11(c) of this Agreement.
 
 

--------------------------------------------------------------------------------




 
(d)           Notice of Termination.  Any termination by the Company for Cause,
or by Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 12(b) of this
Agreement.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the Date
of Separation from Service (as defined below) is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than 30 days after the giving of such notice).  If a dispute exists concerning
the provisions of this Agreement that apply to Executive’s termination of
employment (other than a determination of “Cause” which shall be made as
provided in Section 5(b)), the parties shall pursue the resolution of such
dispute with reasonable diligence.  Within 5 days of such a resolution, any
party owing any payments pursuant to the provisions of this Agreement shall make
all such payments together with interest accrued thereon at the rate provided in
Section 1274(b)(2)(B) of the Code.  The failure by either party to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of such party
hereunder or preclude such party from asserting such fact or circumstance in
enforcing such party’s rights hereunder.


(e)           Date of Separation from Service.  “Date of Separation from
Service” means (i) if Executive’s employment is terminated for any reason other
than death, Retirement or Disability, the date specified in the Notice of
Termination, and (ii) if Executive’s employment is terminated by reason of
death, Retirement or Disability, the Date of Separation from Service shall be
the date of death or Retirement of Executive or the Disability Effective Date,
as the case may be, provided in each such case, Executive’s termination of
employment also constitutes a separation from service under Section 409A of the
Code.


6.           Obligations of the Company upon Separation from Service.


(a)           Good Reason; Other Than for Cause, Death or Disability.  If,
during the Employment Period, the Company shall terminate Executive’s employment
other than for Cause or Executive’s death or Disability or Executive shall
separate from service for Good Reason, then in consideration for services
rendered by Executive prior to the Date of Separation from Service:


(i)           the Company shall pay to Executive in a lump sum in cash within 30
days after the Date of Separation from Service the aggregate of the following
amounts:


(A)           the sum of (1) Executive’s Annual Base Salary through the Date of
Separation from Service to the extent not theretofore paid, and (2) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and


(B)           the amount equal to the present value of the continuation of
Executive’s Base Salary for a period of two (2) years after the Date of
Separation from Service; such present value to be determined by applying a
discount rate equal to 120 percent of the
 
 

--------------------------------------------------------------------------------


 
 
applicable federal rate provided in Section 1274(d) of the Code, compounded
semi-annually (the “Discount Rate”); and
(C)          the amount equal to the present value of two (2) times the greater
of (1) Executive’s annual bonus for the year prior to the year in which the
Change in Control occurred (the “Prior Year”), or (2) Executive’s target annual
bonus for the year in which the Change in Control occurred (the “Current Year”);
such present value to be determined by applying the Discount Rate and assuming
two equal annual payments on each of the first and second anniversaries of the
Date of Separation from Service; and


(D)          the amount equal to the present value of two (2) times the annual
cost to the Company and Executive of participation in the Welfare Plans
described in Section 4(b)(iv) of this Agreement with respect to either the Prior
Year or the Current Year, whichever year in which such annual cost was higher;
such present value to be determined by applying the Discount Rate and assuming
24 monthly payments beginning on the Date of Separation from Service; and


(ii)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”) at the time and in the manner provided in
the documentation establishing or describing such Other Benefits.


(b)           Death, Retirement or Disability.  If Executive’s employment is
terminated by reason of Executive’s death, Retirement or Disability during the
Employment Period, this Agreement shall terminate without further obligations to
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Separation from Service.  Other Benefits shall be paid at the time and in the
manner provided in the documentation establishing or describing such Other
Benefits.  With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 6(b) shall include without limitation, and
Executive’s estate and/or beneficiaries shall be entitled to receive, death,
retirement or disability benefits then applicable to Executive.


(c)           Cause; Other than for Good Reason.  If Executive’s employment
shall be terminated for Cause, or if Executive voluntarily separates from
service during the Employment Period, excluding a separation from service for
Good Reason, this Agreement shall terminate without further obligations to
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits.  In such case, all Accrued Obligations shall be
paid to Executive in a lump sum in cash within 30 days of the Date of Separation
from Service.  Other Benefits shall be paid at the time and in the manner
provided in the documentation establishing or describing such Other Benefits.


(d)           Special Rule for Specified Employees.  Notwithstanding anything in
this Agreement to the contrary, if Executive is a specified employee as of the
Date of Separation
 
 

--------------------------------------------------------------------------------


 
 
from Service, then to the extent, and only to the extent, necessary to comply
with Code Section 409A:  (i) if any payment or distribution is payable hereunder
in a lump sum, Executive’s right to receive payment or distribution will be
delayed until the earlier of Executive’s death or the 7th month following the
Date of Separation from Service, and (ii) if any payment, distribution or
benefit is payable or provided hereunder over time, the amount of such payment,
distribution or benefit that would otherwise be payable or provided during the 6
month period immediately following the Date of Separation from Service will be
accumulated, and Executive’s right to receive such accumulated payment,
distribution or benefit will be delayed until the earlier of Executive’s death
or the seventh month following the Date of Separation from Service and paid or
provided on the earlier of such dates, without interest, and the normal payment
or distribution schedule for any remaining payments, distributions or benefits
will commence.  For purposes of this Agreement, Executive shall be a “specified
executive” during the 12 month period beginning April 1 each year if the
Executive met the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code (applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5) of the Code) at any time during the 12 month period ending on
the December 31 immediately preceding the Date of Separation from Service.


7.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Separation from Service shall be payable in accordance
with such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.


8.           Full Settlement; Cost of Enforcement.  The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other
employment.  The Company agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses which Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company,
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement).


9.           Obligations of the Executive.
 
(a)           Non-Competition.  For the one (1) year period beginning on the
Date of Separation from Service, the Executive shall not directly or indirectly
engage in Competition (as defined below) with the Company; provided, that it
shall not be a violation of this Section 9(a) for the Executive to become the
registered or beneficial owner of up to 5% of any class of the
 
 

--------------------------------------------------------------------------------


 
 
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that the Executive does not actively
participate in the business of such corporation until such time as this covenant
expires.  For purposes of this Agreement, “Competition” by the Executive shall
mean the Executive’s engaging in, or otherwise directly or indirectly being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder (other than as specifically
provided for herein), member, owner or partner of, or permitting his name to be
used in connection with the activities of any other business or organization
that owns, operates, controls or maintains retail or warehouse hardware or home
improvement stores in the United States, Puerto Rico, Canada or Mexico with
total annual sales of at least $500 million.  Such businesses or organizations
include, but are not limited to, the following entities and each of their
subsidiaries, affiliates, assigns, or successors in interest, in whole or in
part:  The Home Depot, Inc., Sears Holdings Corporation, Wal-Mart Stores, Inc.
and Menard, Inc.


(b)           Non-Interference.  For the one (1) year period beginning on the
Date of Separation from Service, the Executive shall not directly or indirectly
(i) solicit or induce any officer, director, regional vice president, district
manager, co-manager, store manager, regional human resource manager or regional
loss prevention manager of the Company to terminate his or her employment with
the Company or (ii) solicit, contact or attempt to influence any vendor or
supplier of the Company to limit, curtail, cancel or terminate any business it
transacts with the Company.
 
(c)           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets, confidential
information, and knowledge or data relating to the Company and its businesses,
which were obtained by the Executive during the Executive’s employment by the
Company.  The Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such trade secrets, information, knowledge or data to anyone other
than the Company and those designated by the Company.
 


10.           Enforcement.  The Executive understands and agrees that any breach
or threatened breach by the Executive of any of the provisions of Section 9
shall be considered a material breach of this Agreement, and in the event of
such a breach or threatened breach, the Company shall be entitled to pursue any
and all of its remedies under law or in equity arising out of such breach.  The
Executive further agrees that in the event of his breach of any of the
provisions of Section 9, unless otherwise prohibited by law, (i) the Company
shall be released from any obligation to make any payments or further payments
to the Executive under Section 6 and no payments shall be due or payable to the
Executive thereunder, and (ii) the Executive shall remit to the Company, upon
demand by the Company, any payments previously paid by the Company to the
Executive pursuant to Section 6.  The Executive further agrees that the remedies
in the immediately preceding sentence will not preclude injunctive relief, and
if the Company pursues either a temporary restraining order or temporary
injunctive relief, then the Executive waives any requirement that the Company
post a bond.
 
 

--------------------------------------------------------------------------------



 
11.           Successors.


(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


12.           Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to Executive:


At the Executive’s address of record on file with the Company


If to the Company:


Lowe’s Companies, Inc.
1000 Lowes Boulevard
Mooresville, North Carolina 28117
Attention:  General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
 

--------------------------------------------------------------------------------


 
 
(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(e)           Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, including, without
limitation, the right of Executive to terminate employment for Good Reason
pursuant to Section 5(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.


(f)           Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between Executive and
the Company, the employment of Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, Executive’s
employment and/or this Agreement may be terminated by either Executive or the
Company at any time prior to the Effective Date, in which case Executive shall
have no further rights under this Agreement.  From and after the Effective Date
this Agreement shall supersede any other agreement between the parties with
respect to the subject matter hereof.


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.




EXECUTIVE
_______________________________
_______________________________


    
 




LOWE’S COMPANIES, INC.




By:  _____________________________                                                              
Name:  ___________________________                                                             
Title:    ___________________________                                                            
 
 
 
 

--------------------------------------------------------------------------------

 
